On April 10, 1914, by the decision then made (See ante, p. 870), relator was advised that his motion papers were incomplete. The defect was pointed out, and he was given an opportunity to renew the motion upon supplying the necessary papers. This would of course involve again serving respondent with a complete set of the new motion papers. Instead of accepting the suggestion he moved for a reargument upon the same motion papers previously submitted. In his brief upon the motion for reargument relator states that the papers declared by our previous decision to be necessary have been lost. If that is so he may be unfortunate, but we can afford him no relief. Motion denied. Present— Jenks, P. J., Burr, Thomas, Carr and Rich, JJ.